Hinman, J.
The words of the will on which the question in this ease arises, are, — “ And my will is, that my daughter Sally Graves, the wife of Jedediah Graves, should she outlive said Jedediah, her husband, that she shall have five hundred dollars out of my estate, in land or moveables, at inventory prices, or in money, as my executors may think best; and if said Sally should not outlive said Jedediah, her husband, then said five hundred dollars shall be secured and equally paid to *33680ns said Sally, my daughter, within ten years after my ; which is, with about one thousand dollars I have heretofore given my daughter Sally, all her part in my esta(e»
The testator having died in 1832, more than ten years before the commencement of this suit, the plaintiff, one of the sons of his daughter Sally, claims, that he, by this provision, is entitled to his proportion of this legacy. This is resisted, on the ground, that, by the terms of the will, the legacy was not to be paid to the sons of Sally, until after her death, and that, in the event that she survives her husband, she alone is entitled to it; and, as both she and her husband are still living, the plaintiff has no right, and it is uncertain whether he ever will have any ; and therefore, he cannot recover.
The. general object of the testator seems to have been, to , make some little provision for his daughter. Hence he speaks of this legacy in connexion with what he had before given her, as her part of his estate ; and he makes no other provision for her in his will. It is very obvious also, that he intended to accomplish this general object, in such a mariner that his son-in-law should never be benefited by it. Hence he provides, that his daughter shall have the legacy, only in the event that she outlives her husband. Whether this was a reasonable provision for the daughter, considering the circumstances of the testator, is of no importance ; it was such as he, having the power, chose to make it. The will seems to have been drawn with these objects in view ; but as the daughter might not survive her husband, he provides, that, in that event, the legacy shall be secured and paid to her sons ; and he adds to the devise over tel the sons the words, “ within ten years after my decease.” Do these words fairly imply, that the testator intended, as a farther condition to the payment of the legacy to his daughter, that she should not only survive her husband, but that she should survive him within ten years after the testator’s death ? It does not seem to us, that such was his intention. It is directly contrary to his general intent to make some provision for his daughter. The words are disconnected with that part of the will that treats more particularly of the provision for her, and are only added to the devise over to the sons. What the particular object of them was, is not very apparent. He probably did not anticipate, that both his *337daughter and her husband would survive him longer than ten ° , ...... . , , & , , years. It the wife had not survived this term, the words would have had some operation; but they seem now to be without meaning.
The conclusion to which we have arrived, makes it unnecessary to consider the point, as to the effect of the payment made to the mother of the plaintiff, with the approbation of her husband. We advise the superior court to render judgment for the defendants.
In this opinion the other Judges concurred.
Judgment for defendants.